[Cite as State ex rel. Maroon v. Ohio State Hwy. Patrol Retirement Sys., 132 Ohio St.3d 287,
2012-Ohio-2679.]




 THE STATE EX REL. MAROON, APPELLANT, v. OHIO STATE HIGHWAY PATROL
                          RETIREMENT SYSTEM, APPELLEE.
    [Cite as State ex rel. Maroon v. Ohio State Hwy. Patrol Retirement Sys.,
                       132 Ohio St.3d 287, 2012-Ohio-2679.]
Court of appeals’ judgment denying writ of mandamus affirmed.
       (No. 2011-1355—Submitted June 6, 2012—Decided June 20, 2012.)
     APPEAL from the Court of Appeals for Franklin County, No. 10AP-665.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Anthony Maroon, for a writ of mandamus. Maroon sought the writ
to compel appellee, Ohio State Highway Patrol Retirement System, to find that he
is a member of the State Highway Patrol fund and is eligible to apply for
disability-retirement benefits and to receive a hearing on his claim. The court of
appeals adopted the decision of its magistrate, including her findings of fact and
conclusions of law.
        {¶ 2} Because Maroon failed to object to the magistrate’s decision and
his proposition of law challenges the conclusions of law in that decision as
adopted by the court of appeals, he waived any error made by the court of appeals
in adopting the magistrate’s conclusions and denying the writ.                 See Civ.R.
53(D)(3)(b)(iv) (“Except for a claim of plain error, a party shall not assign as
error on appeal the court’s adoption of any factual finding or legal conclusion,
whether or not specifically designated as a finding of fact or conclusion of law
under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that finding or
conclusion as required by Civ.R. 53(D)(3)(b)”); Loc.R. 12(M)(1) of the Tenth
District Court of Appeals (“the proceedings and decision of the magistrate and
                            SUPREME COURT OF OHIO




objections thereto shall be governed by Civ.R. 53”); State ex rel. Schmidt v.
School Emps. Retirement Sys., 100 Ohio St.3d 317, 2003-Ohio-6086, 798 N.E.2d
1088, ¶ 6; State ex rel. Johnson v. Ryan, 127 Ohio St.3d 267, 2010-Ohio-5676,
939 N.E.2d 146, ¶ 3. Nor does Maroon raise any viable claim of plain error.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
       PFEIFER, J., concurs in judgment only.
                              __________________
       Marc G. Doumbas, for appellant.
       Michael DeWine, Attorney General, and Dennis P. Smith Jr. and
Catherine J. Calko, Assistant Attorneys General, for appellee.
                           ______________________




                                         2